Citation Nr: 0917010	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
discogenic disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2008.  A transcript of the hearing 
is of record.


FINDING OF FACT

Current low back disability, to include lumbosacral strain 
and discogenic disease, is not attributable to service.


CONCLUSION OF LAW

Lumbosacral strain and discogenic disease were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in March 2004 explained the evidence necessary 
to substantiate a claim of entitlement to service connection.  
The evidence of record was listed and the Veteran was told 
how VA would assist him in obtaining further relevant 
evidence.  A March 2006 letter discussed the manner in which 
VA determines disability ratings and effective dates.

In April 2008 the Veteran was invited to submit pertinent 
evidence or properly identify such evidence so that it could 
be obtained by VA.  The types of evidence that might support 
the Veteran's claim were discussed.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that a 
VA examinations were conducted and treatment records have 
been associated with the claims file.  The Board finds that 
the VA examinations were adequate, in that they were 
conducted by  neutral, skilled providers who took a history 
from the Veteran and discussed the evidence of record as it 
related to the claimed disability.  The Veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in April 
2006 and July 2008 he indicated that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Initially, the Board notes that the Veteran has not alleged 
that his claimed low back disability is the result of combat.  
Thus, he is not entitled to application of the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records include an undated 
record indicating that the Veteran was brought in by 
ambulance with low back pain.  He reported a history of back 
pain and indicated that he had numbness in his legs.  The 
provider noted a history of a drinking problem.  In December 
1975, the Veteran complained of bilateral pain in his lower 
lumbar region.  He noted that pain increased with alcohol.  
Palpation revealed localized edema and point tenderness.  The 
provider noted that the Veteran had been drinking.  Physical 
examination revealed muscle spasm in the lower thoracic area.  
The impression was low back pain with alcohol abuse.  

In February 1976 the Veteran reported compression of his left 
heel that morning.  An X-ray was negative for fracture.  The 
Veteran was placed on profile for a fractured left heel in 
April 1976.  The records pertaining to the left heel injury 
do not reference the Veteran's back.

An Army Health Nursing - Case Referral dated in July 1976 
indicates that the Veteran had been hospitalized from October 
1975 to January 1976 for alcohol and emotional problems in 
Berlin.  No reference was made to his back.

On discharge examination in November 1977, the Veteran's 
spine and other musculoskeletal were clinically normal.  He 
was found to be qualified for discharge.

Records from Fontana Medical Group include a form documenting 
an occupational injury in April 1991.  The Veteran was noted 
to work for a truck part company.  The provider noted that 
the Veteran's back went out when he picked up a clutch 
assembly.  He had lumbosacral area tenderness and muscle 
spasm in the paraspinal erector muscles of the lumbosacral 
spine.  The diagnosis was lumbosacral strain.  Medications 
were prescribed and the Veteran was advised to use warm 
compresses.  

On VA general medical examination in May 1992, the Veteran 
reported that he had injured his back in Berlin around 1976.  
He stated that he had stumbled on some stairs.  He also 
related that he had jumped with a back pack on and landed on 
a concrete surface, and that something had popped at that 
time in his heel.  His present complaints included no feeling 
in his legs.  The examiner noted that the Veteran had worked 
for 10 years as a mechanic and that he used back support.  
Following examination, the diagnosis was chronic lumbosacral 
strain.

A July 1996 report by W.C.S., M.D. specifically notes that 
the Veteran's problems started when he lifted a transmission 
weighing about 75 pounds.  He noted that since that time, the 
Veteran had experienced pain in his neck, mid back, and low 
back.  The Veteran related that when he lifted the 
transmission, he felt three pops.  The impression was 
herniations at L2-3 and L4-5.

An October 1996 report from St. Mary Regional Medical Center 
indicates that the Veteran sustained an on-the-job injury in 
July 1995 and had experienced continued back and leg pain 
since that time.  The Veteran underwent lumbar laminectomy, 
right L2-3, left L4-5, and discectomies.  

The Veteran underwent subsequent back surgeries, with a 
lumbar laminectomy, discectomy, and fusion at L2-3 in 
November 1998; lumbar laminotomy, foraminotomy, excision of 
cicatrix and discectomy and free fat graft in February 1998; 
and lumbar laminectomy and fusion at L3-4 and L4-5 in 
September 1999.

On VA general medical examination in May 2004, the Veteran 
reported that his back pain started during service following 
multiple injuries.  He indicated that he fell down some 
stairs in Berlin.  He also stated that he was involved in an 
altercation with military police during which he was hit in 
the back with a baton.  He also stated that he received 
injuries to his back and heel during an exercise.  Following 
examination, the diagnosis was chronic low back pain reported 
to have started in the military due to injuries occurring at 
that time, status post back surgery times four.

In a February 2005 letter, S.W.R., M.D. stated that at the 
time of the Veteran's lumbar surgery there was preexisting 
scar tissue from a previous back injury.  Dr. R. noted that 
in reviewing the Veteran's history, the only previous back 
injury was while in service in Germany.  He concluded that 
the scar tissue was directly service connected.

In correspondence dated in May 2006, L.R.T., D.C. indicated 
that she had treated the Veteran since 1995.  She stated that 
the Veteran initially injured his back in service on a 
training maneuver while carrying an 80 pound back pack.  She 
noted that he sustained a fractured foot and a back injury at 
that time.  She stated that since that area of his back was 
compromised it had continued to deteriorate and that scar 
tissue had built up, compromising the Veteran's mobility.

In an August 2006 statement, Dr. T. stated that during a 
training maneuver while carrying an 80 pound pack, the 
Veteran lost his footing and jumped, landing on the concrete, 
sustaining a fractured foot and injuring his low back.  She 
noted that the Veteran received physical therapy for his 
injuries.  

At his January 2008 hearing, the Veteran stated that while in 
Berlin, he got in a fight with some Germans and the military 
police was called.  He stated that in order to get control of 
him, the police hit him across the back with their sticks.  
He stated that he was taken back to the barracks and that he 
fell on the concrete stairs.  He indicated that he was then 
taken to the hospital.  He noted that the doctors were more 
concerned about his drinking at that time and that he was 
placed in the psychiatric ward.  He stated that he 
subsequently aggravated his back and was put in traction.  He 
noted that he complained about his back pain while in Berlin, 
but that he was told that the other problem needed attention 
first.  He testified that after service, he sought treatment 
when his back went out on the job.  

In February 2008, Dr. T. reiterated the Veteran's report of 
injuries carrying a backpack and falling down concrete 
stairs.  She opined that the Veteran's increased instability 
was initially caused by injuries in service.  She stated her 
belief that all subsequent injuries exacerbated his initial 
injuries.  

The Veteran underwent an additional VA examination in 
November 2008.  His claims file was reviewed by the examiner, 
and his history was recited.  The Veteran related information 
about back injuries in service.  The examiner noted previous 
surgeries.  He also noted that the Veteran sustained an on-
the-job injury in 1996 when he lifted a transmission and 
experienced increased back pain.  Following a complete 
examination, the diagnosis was posterior instrumentation at 
L2-3 with cage with posterior fusion without instrumentation 
L4; fusion mass L2 through L5 with moderate to severe 
degenerative disc disease L5-S1.  The examiner reiterated 
that the Veteran's claims file had been reviewed and noted 
that there were service treatment records reflecting back 
complaints in 1974 and 1975, as well as a history of 
psychiatric behavioral problems and time in a psychiatric 
ward.  He concluded that it would be very difficult with the 
Veteran's subjective history of intoxication and military 
police physical abuse to corroborate whether such started his 
lumbosacral strain and discogenic disease.  He stated that he 
could not correlate those events without resorting to mere 
speculation.  He noted that the Veteran did have a history of 
an on-the-job injury years after service and that was likely 
as not to have caused or started his low back pain.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disability.  In this regard, the 
Board notes that the record reveals no evidence showing a 
chronic low back disability in service.  While the Veteran 
complained of low back pain during service, no diagnosis of a 
chronic low back disability was made, and on discharge, the 
Veteran's spine and other musculoskeletal were clinically 
normal.  The November 2008 VA examiner concluded that he 
could not correlate incidents reported by the Veteran and his 
lumbosacral strain and discogenic disease.  He pointed out 
that the Veteran did have a history of on-the-job injury and 
that it was likely that such caused or started his low back 
pain.

The Board acknowledges that there is evidence supporting a 
relationship between the current low back diagnoses and 
claimed injuries in service.  Dr. R. has stated that at the 
time of the Veteran's lumbar surgery, there was preexisting 
scar tissue.  He indicated that the only previous back injury 
occurred during service in Germany, and as such, the scar 
tissue was related to service.  However, Dr. R.'s statement 
fails to acknowledge two reported post-service on-the-job 
injuries that are clearly documented in the record.  It 
appears that this opinion is based on a history provided by 
the Veteran or an otherwise inaccurate/incomplete medical 
history, which did not include all pertinent history 
concerning the Veteran's low back disability.

Dr. T. has also stated that the Veteran's current back 
disability is related to reported injuries in service.  
Specifically, she has stated that the Veteran's increased 
instability was initially caused by the injuries in service, 
and that subsequent injuries exacerbated the initial 
injuries.  While Dr. T.'s opinion does consider post-service 
events, it does fails to account for the fact that no chronic 
disability was diagnosed in service, and the Veteran's spine 
and other musculoskeletal were normal on discharge.  Dr. T's 
statement is also inconsistenet  with the report of WCS 
indicating that the problem started with the post service 
lifting of a transmission and that he had had manifestations 
since that time.

There is clearly a conflict in the competent evidence of 
record regarding the etiology of the Veteran's back 
disability.  However, upon careful review of the record, the 
Board finds that the preponderance of the evidence is against 
the claim. Significantly, the opinions of Dr. R. and Dr. T. 
constitute positive evidence in favor of the Veteran; in 
essence, both doctors opine the Veteran's current low back 
disability is related to events in service.   

However, when examined in for the purpose of separation from 
service, the Veteran's spine was clinically normal.  Service 
treatment records do not reflect any ongoing treatment for 
back complaints.  An occupational injury is documented in 
April 1991.  Chronic lumbosacral strain was not assessed 
until May 1992, following a VA general medical examination.  
Moreover, Dr. S, in a July 1996 report, stated that that the 
Veteran's problems started when he lifted a transmission.  We 
find this timeline to be a far more accurate picture of 
events.

In light of the above findings, the Board finds that the 
opinions of Drs. R. and T. are unsupported by reliable 
documentation, and the opinion of the VA examiner is 
consistent with the more probative evidence of record.  As 
noted above, the Board finds that the more accurate limeline 
establishes a post-service lifting event with manifestations 
thereafter.  Although the Board is not free to ignore the 
opinions of treating physicians, it is free to discount the 
credibility of such statements.  Sanden v. Derwinski, 2 Vet. 
App, 97, 101 (1992).  The opinions of the private physicians 
are inconsistent with the recorded history and are accorded 
less probative value.  

The Veteran has reported that low back pain first occurred 
during service, and such is supported by service treatment 
records indicating complaints of back pain.  The Board is 
aware that a layman is competent to report that he 
experienced symptoms.  However, the treatment records tend to 
establish a post service onset of any chronic low back 
disability rather than an in-service onset.  The Board notes 
that the Veteran has asserted that he has suffered from back 
problems since service.  He is competent to report 
symptomatology and when it occurred.  The Court has noted 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the contemporaneous records show that the 
Veteran's spine was normal on discharge from service, and are 
silent for any diagnosis or complaint referable to the 
Veteran's low back for many years following service 
discharge.  The normal separation examination tends to refute 
an assertion of continuity.  Other evidence tending to refute 
the assertion of continuity is included in the 1996 medical 
report of WCS, noting that all of the patient's problems 
began when he lifted a transmission weighing 75 lbs.  This 
evidence appears to be more consistent with the accepted 
timeline.  Furthermore, to the extent that this history was 
provided by the appellant, it reflects that the appellant has 
not been a consistent historian, thereby lessening the 
probative value of his reports.  Far more probative as to the 
existence of a chronic low back disability is the observation 
of a medical professional than that of a layman.  The Board 
again notes that although there were complaints in service, 
there was no objective finding demonstrating a low back 
disability, and the separation examination was normal.  In 
summary, the record demonstrates a remote, post-service onset 
of the current low back disability, and that such back 
disability is not attributable to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for lumbosacral strain, 
discogenic disease is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


